Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The Drawings filed 11/14/2020 are approved by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heydaripour et al. (Turk J Chem,(2018) 42: 1238 – 1250) in view of Kim et al. (Appl. Chem. Eng., Vol. 30, No. 1, February 2019, 11-16).
Regarding claim 1, Heydaripour discloses a composite electrode material for supercapacitors comprising a nickel-metal organic framework (Ni-MOF) matrix and a poly 3,4-ethylenedioxythiophene (PEDOT) coating layer coated on the Ni-MOF matrix (PEDOT:PDopa binder).  Heydaripour does not disclose the Ni-MOF is a Ni-benzenetricarboxylic acid (BTC).  Kim discloses Ni-benzenetricarboxylic acid (BTC) (Ni-benzene-1,3,5-tricarboxylic acid) metal organic frameworks that have low electrical resistance and high electric conductivity of the electrode, could be applied as potential supercapacitor electrode materials (page 16, abstract).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to replace Heydaripour’s Ni-MOF with the Ni-BTC taught by Kim, known to have excellent capacity and electrochemical properties, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results of improving the performance of the supercapacitors were reasonably predictable. The prior art does not disclose a molar ratio of (3,4-ethylenedioxythiophene monomer) EDOT to Ni-BTC is 1:1-1:4 as claimed.  However, Heydaripour discloses that the poly 3,4-ethylenedioxythiophene (PEDOT) copolymer is used as an electroactive binder, in addition to the sticking (binding) effect, also contributes to  the formation of a high charge-storing double layer (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine an optimum molar ratio of EDOT to Ni-BTC, such that it falls in a range of 1:1-1:4, in order to provide good binding effect between the Ni-MOF and electrode substrate, which plays an important role in the stability of the composite electrode. and in the absence of new or unexpected results that are fully commensurate in scope with the claimed subject matter and for which objective evidence is offered across the entire ranges, a prima facie case of obviousness exists.
Regarding claim 17, Heydaripour discloses a composite electrode slurry for supercapacitors comprising an electrode material (Ni-MOF@(PEDOT:PDopa)) as recited in claim 1, a conductive agent (carbon black), and a solvent (ethanol).  Since 3,4-dihydroxy-L-phenylalanine (L-Dopa) of the copolymer PEDOT:PDopa)) possesses high binding strength (page 1238) to provide excellent adhesion between the active material and substrate (page 1240), the copolymer also reads on the claimed adhesive agent.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heydaripour and Kim as applied above, further in view of Mishra et al. (ChemElectroChem 2019, 6, 5771–5786).
Heydaripour in view of Kim discloses a composite electrode slurry for supercapacitors as described above.  Heydaripour further discloses a working electrode  prepared by coating the slurry on a Ni foam and drying.  Mishra discloses carbon cloths are found to be the best supports as supercapacitive materials by providing high surface area, conductivity and flexibility compared to much widely used substrate materials such as Ni foam.  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to prepare the supercapacitor electrode of Heydaripour using carbon cloths as taught by Mishra, to obtain supercapacitor electrode that is eco-friendly nature, biocompatibility, low toxicity, high mechanical strength, and high electrical conductivity.
Allowable Subject Matter
Claims 2-16 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art references, alone or in combination, teaches or suggests a method for preparing an MOFs composite electrode material for supercapacitors presently claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

12/1/2022